Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 are pending and rejected. Claim 1 is amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2017/0125841 A1 (provided on the IDS of 9/4/2019) in view of Ihlefeld, US 8,877,388 B1 and Wolff, US 4,820,481. 
	Regarding claims 1-3, Ito teaches manufacturing method of an all solid battery (abstract, 0019, and 0023) comprising: 
preparing a multilayer structure in which first coated electric collector paste including Pd, first coated electrode paste including carbon, a green sheet including phosphoric acid salt-based solid electrolyte grains, second coated electrode paste including carbon and second coated electric collector paste including Pd are stacked in this order (where electrode layers, 1b and 2b, and current collectors, 1a and 2a, are formed using an electrode-layer-forming paste and a current-collector forming conducting metal paste and the pastes are printed onto a green sheet of a solid electrolyte layer, 0019 and Fig. 1, such that a multilayer structure will be formed using a 
firing the multilayer structure (where once the multilayer body is formed, the body is fired, 0023).
They teach that firing may be performed in an oxidizing atmosphere or a non-oxidizing atmosphere at a temperature of 400-1000°C, more preferably 500-900°C (0023). They further teach press-bonding the stacked precursors to form a multilayer body, i.e. precursor of a multilayer portion followed by firing (0023). Ito provides an example where the body is fired in a nitrogen atmosphere to form a sintered plate (0029). They teach that the metal of the current collector can include copper or nickel in addition to Pd (0019). They teach that the electrolyte can include metals such as La (0021). 
They do not teach the oxygen partial pressure during sintering.
Ihlefeld teaches a thin film lithium-ion electrolyte on a metallic substrate for lithium batteries (abstract). They teach co-firing oxides and base metals to provide a means to integrate the crystalline, lithium-stable, fast lithium-ion conductor directly with a thin metal foil (abstract). They teach annealing the lanthanium lithium tantalite film on a metal substrate at a crystallization temperature and oxygen partial pressure 2-97% N2, where the coating drying, and annealing is repeated to increase film thickness (Col. 8, lines 11-21). They teach performing a final anneal at 900°C, where the anneal was performed in the same hydrogen-containing atmosphere and the oxygen partial pressure was measured to be 10-17 atm, indicating that the firing was done at the same oxygen partial pressure since it is the same environment (Col. 8, lines 11-21). 
-17 atm because Ihlefeld teaches that such an oxygen partial pressure is suitable for annealing an electrolyte layer on a metallic film such as copper or nickel at a temperature of 700°C and 900°C (within the range desired by Ito) and will not oxidize the metal collector film such that it will provide the desired and predictable result of providing a suitable oxygen atmosphere for firing the multilayered body of Ito without oxidizing the current collector layer that may contain nickel or copper in addition to Pd. Therefore, in the process of Ito in view of Ihlefeld, the oxygen partial pressure will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Ito in view of Ihlefeld suggest using an oxygen partial pressure within the range of instant claim 1 their teachings anticipate the range. It is further noted that since Ito indicates that the multilayered body can be fired in an oxidizing atmosphere or a non-oxidizing atmosphere, using a partial pressure of 10-17 atm is expected to provide suitable results in the process of Ito with the benefits described by Ihlefeld. 
Ito further teaches using a N2 atmosphere to fire the multilayered body (0029). Ihlefeld further teaches annealing at 700°C and 900°C with an oxygen partial pressure of 10-17 atm, and an atmosphere of 3% H2-97% N2 (Col. 8, lines 11-21). From this, it would have been obvious to a person having ordinary skill in the art before the effective 2 because Ihlefeld indicates that such an atmosphere is suitable for heating an electrolyte on a metal film without oxidizing the metal film, Ito indicates that nitrogen is a suitable atmosphere for firing such that by mixing hydrogen with nitrogen it will be expected to provide a suitable atmosphere for firing the multilayered body without oxidizing the current collectors. Therefore, in the process of Ito in view of Ihlefeld the oxygen partial pressure range will be adjusted by adjusting a mixing ratio of hydrogen gas and inert gas (nitrogen) because by providing the controlled H2/N2 atmosphere having an oxygen partial pressure of 10-17 will inherently result in adjusting the oxygen concentration to the desired range. 
Ito in view of Ihlefeld do not teach firing in an atmosphere having a hydrogen concentration within the claimed range. 
Wolff teaches a method for the continuous fabrication of metal-hydride, electrochemical, hydrogen storage alloy, negative electrodes for use in rechargeable nickel metal hydride cells (abstract). They teach that the powdered metal hydride electrochemical hydrogen storage alloy is compacted onto a wire mesh screen and then sintered at a high temperature in a chemically inert environment to drive off excess moisture in the material while discouraging oxidation of the electrode web and set the electrode web state of charge (abstract). They teach that the active material may include nickel and the wire mesh screen current collector substrate may be nickel (Col. 4, line 65 through Col. 5, line 16). They teach that sintering is done in a substantially oxygen free anhydrous argon-hydrogen atmosphere, preferably consisting of at least approximately 95 percent argon, balance hydrogen, and preferably approximately 98 percent argon 
From the teachings of Wolff, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ito in view of Ihlefeld to have used a hydrogen concentration in the atmosphere of 5 vol. % or less or specifically 2 vol. % with the remainder being nitrogen because Wolff teaches that such an atmosphere is suitable for preventing oxidation of a metallic active material such as nickel during sintering and Ihlefeld suggests sintering in a 3% H2-97% N2 to prevent oxidation of a metal which is within the volume percent hydrogen range suggested by Wolff such that it will be expected to provide the desired and predicable result of providing a suitable environment for preventing oxidation of the metal collector film while also providing sufficient oxygen for firing the multilayered body as described by Ihlefeld. While Wolff teaches that the atmosphere is hydrogen and argon, they broadly indicate that the atmosphere contains hydrogen and an inert gas (Col. 4, lines 56-58), and since Ihlefeld teaches using nitrogen gas, i.e. an inert gas with hydrogen, the mixture of nitrogen and hydrogen is expected to provide a suitable mixture using the volume percent suggested by Wolff since nitrogen is an inert gas. It is further noted that Wolff indicates that the sintering atmosphere contains 10 ppm or less of oxygen, where the range of 10-17 atm is within this range, one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Therefore, in the process of Ito in view of Ihlefeld and Wolff, the oxygen partial pressure range will be adjusted by adjusting a mixing ratio of hydrogen gas and inert gas (nitrogen) because by providing the controlled H2/N2 atmosphere having an oxygen partial pressure of 10-17 will inherently result in adjusting the oxygen concentration to the desired range. 
Regarding claim 4, Ito in view of Ihlefeld and Wolff suggest the limitations of instant claim 1. Ito further teaches that the solid electrolyte is a phosphate having a NASICON structure (0021), such that the phosphoric acid salt-based (lithium phosphate) electrolyte will have a NASICON structure. 

Response to Arguments
In light of the amendments to claim 1, the previous 112(a) rejection has been withdrawn.
Applicant's arguments filed February 2, 2021 have been fully considered.
Regarding Applicant’s arguments over the hydrogen concentration during firing, it is noted that Ito does not teach firing in an atmosphere containing hydrogen. The reference of Wolter is no longer being used in the current rejection in light of the amendment to claim 1 and therefore Applicant’s arguments directed to Wolter are not addressed herein. As to Applicant’s arguments over Ihlefeld, it is noted that the new reference of Wolff has been added to suggest the hydrogen concentration where Wolff suggests that a hydrogen concentration of 5 vol. % or less or specifically 2 vol. % can be used to prevent oxidation of a metal current collector, such that Wolff provides the suggestion to use a hydrogen concentration within of overlapping the claimed range. 
As to Applicant’s arguments over unexpected results using Pd and carbon in the electrode layers, the language of claim 1 suggests that the electrode layers are distinct from the current collector layers, however, while Ihlefeld does not teach a nexus between the oxygen partial pressure and the properties of suppressing carbon loss and melting of phosphoric acid salt-based solid electrolytes, Ihlefeld still suggest using an oxygen partial pressure within the claimed range. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Since Ihlefeld suggests sintering with an oxygen partial pressure within the claimed range while using a reducing atmosphere so as to prevent metal oxidation while providing 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718